Dissenting Opinion by
Mr. Justice Musmanno:
I believe that the majority has taken a mole hill and built it into a mountain. The Greenberg letter of December 5, 1958 was specific, direct, and unambiguous. It submitted a bid of $356,661 in as straightforward language as can be found in business correspondence. After the amount of the bid and the manner of payment with all relating conditions were precisely spelled out, the letter definitively and categorically, without exception or modification, said: “The foregoing is the. bid being submitted by our client.”
When that bid was accepted by Provident, the contract became binding on both parties. The addition of the clause that one-half of the usual real estate broker’s commission was to be paid to Nathan Teitelman was mere surplusage. The usual real estate broker’s commission was understood by all parties to be 5%.
*436' I do not see how the Majority arrives at the conclusion that Provident interpreted the letter to mean it would have to pay a 7%% commission. This is weaving theory out of speculation and guesswork. It absolutely contradicts the understanding of what constitutes the usual real estate broker’s commission.
In any event, the discussion on the broker’s commission cannot alter the fact that an offer was made and accepted, and a contract was born. Professor Willis-ton in Ms monumental work on Contracts, ■ says, Vol. 1, 257-259: “Bomtimes an acceptor from abundance of caution inserts a condition in his acceptance which merely expresses what would be implied in fact or in law from the offer. As such a condition involves no qualification of the acceptor’s assent to the terms of the offer, a contract is not precluded. Thus an offer to sell land may be accepted subject to the condition that the title is good, for unless the offer expressly specifies that the offeree must take his chance as to the validity of the title, the meaning of the offer is that a good title will be conveyed. Bo where the defendant by letter offered to sell land, a reply which requested the defendant to send the abstract and stated that the plaintiff would close the matter was effective as an acceptance ...
“A further distinction has been suggested in regard to added terms in an acceptance. It has been held that if an acceeptance in positive terms is made, the addition of d demand for some performance to which the acceptor would not he entitled under a proper intern pretation of the agreement will not invalidate the acceptance and prevent the formation of a contract (Emphasis supplied.)
I would reverse the lower court and order specific performance of the contract.